                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RESOLUTE FOREST PRODUCTS, INC.,                     Case No. 17-cv-02824-JST (KAW)
                                         et al.,
                                   8
                                                        Plaintiffs,                          ORDER REGARDING JOINT
                                   9                                                         DISCOVERY LETTER
                                                 v.
                                  10                                                         Re: Dkt. No. 297
                                         GREENPEACE INTERNATIONAL, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs are corporate entities who harvest wood for the manufacture and sale of paper

                                  14   products. (First Amended Compl. (“FAC”) ¶¶ 24-30, Dkt. No. 185.) Defendants are non-profit

                                  15   environmental advocacy organizations and several of their employees. (FAC ¶¶ 31-33, 36-39.)

                                  16   Following a motion to dismiss, Plaintiffs’ surviving claims are for defamation (and the

                                  17   corresponding Unfair Competition Law claim) based on Defendants’ December 2016 and May

                                  18   2017 statements that Plaintiffs were operating in the Montagnes Blanches. (FAC ¶¶ 304-09; see

                                  19   also Dismissal Ord. at 34, Dkt. No. 246.) These statements were made after the Quebec Minister

                                  20   of Forests, Wildlife, and Parks issued a statement explaining that a map featured in a 2010

                                  21   Greenpeace Canada report, to show that Plaintiffs logged in the Montagnes Blanches, was

                                  22   misleading. (FAC ¶ 217; Dismissal Ord. at 5.)

                                  23          Pending before the Court is the parties’ January 9, 2020 joint discovery letter. (Discovery

                                  24   Letter, Dkt. No. 297.) Plaintiffs seek discovery related to the Montagnes Blanches starting from

                                  25   June 1, 2012, “two months prior to [the] earliest known effort by Greenpeace to accuse Resolute

                                  26   of operating in the Montagnes Blanches . . . .” (Id. at 2.) Defendants assert that discovery should

                                  27   start from January 1, 2013, citing to the Court’s prior discovery order. (Id. at 1-2.)

                                  28          In its prior order, the Court explained that when alleging defamation against a public
                                   1   figure, a plaintiff must demonstrate “‘actual malice’; that is, ‘with knowledge of their falsity or

                                   2   with reckless disregard for the truth.’” Makaeff v. Trump Univ., LLC, 715 F.3d 254, 265 (9th Cir.

                                   3   2013) (internal quotation omitted). Reckless disregard, in turn, exists where “the defendant . . .

                                   4   made the false publication with a high degree of awareness of probable falsity, or must have

                                   5   entertained serious doubts as to the truth of his publication.” Harte-Hanks Commc’ns, Inc. v.

                                   6   Connaughton, 491 U.S. 657, 667 (1989) (internal quotations omitted). Applying these principles,

                                   7   the Court found that “information about how Greenpeace Defendants defined Montagnes Blanches

                                   8   is directly relevant to actual malice . . . .” (Discovery Ord. at 7, Dkt. No. 269.) Thus:

                                   9                   The Court . . . disagrees with Greenpeace Defendants that the
                                                       discovery should primarily consist “of the materials and information
                                  10                   considered and relied upon by the speaker when authoring the
                                                       allegedly defamatory statements regarding the Montagnes Blanches
                                  11                   forest region in 2016 and 2017.” As Plaintiffs argue, the statements
                                                       regarding the Montagnes Blanches appear to be part of a campaign
                                  12                   against [Plaintiffs], going back to December 2012. For example, a
Northern District of California
 United States District Court




                                                       2013 report by Greenpeace Canada accusing Plaintiffs of violating
                                  13                   the CBFA -- and later distributed by Defendant Brindis -- contained
                                                       claims that Plaintiffs were logging in the Montagnes Blanches.
                                  14                   Thus, information about the Montagnes Blanches preceding the
                                                       2016 and 2017 statements, even as far back as 2013, may be
                                  15                   relevant to actual malice, as it goes to Defendants’ motivation and
                                                       knowledge base when making the challenged statements.
                                  16

                                  17   (Id. (citations omitted).)

                                  18           In so finding, the Court did not conclude that information prior to 2013 was necessarily not

                                  19   discoverable. Indeed, Plaintiffs point to a December 2012 article published by non-party

                                  20   Greenpeace Canada, which asserted that Plaintiffs built logging roads in the Montagnes Blanches.

                                  21   (Discovery Letter at 1.) The December 2012 article included photographs and video, which the

                                  22   article stated had been taken by Greenpeace employees in August 2012. (Id.) The December

                                  23   2012 article was then disseminated by Defendants in early 2013. (Id. at 2; FAC ¶ 113.) Thus,

                                  24   information related to the December 2012 article, including the photographs and video taken in

                                  25   August 2012, is discoverable because it may lead to relevant information as to Defendants’

                                  26   definition of the Montagnes Blanches and their knowledge about its borders when they made the

                                  27   actionable 2016 and 2017 statements.

                                  28           Defendants’ arguments to the contrary are unpersuasive. First, Defendants argue that such
                                                                                         2
                                   1   information is not discoverable because the presiding judge dismissed claims based on statements

                                   2   made prior to the Quebec Minister’s May 2016 statement. (Discovery Letter at 4.) That, however,

                                   3   does not mean all prior information is irrelevant. This is particularly the case where Defendants

                                   4   have argued that their definition of the Montagnes Blanches may differ from the Quebec

                                   5   government’s. (See Discovery Ord. at 7.) Thus, how Defendants define Montagnes Blanches is

                                   6   discoverable, even if it predates the May 2016 statement.

                                   7          Second, Defendants deny Plaintiffs’ allegation that Defendants were engaged in a

                                   8   longstanding “campaign” to accuse Plaintiffs of logging in the Montagnes Blanches. (Discovery

                                   9   Letter at 4.) Plaintiffs, however, are not required to rely on Defendants’ assertions.

                                  10          Third, Defendants contend that the December 2012 article was “of a wholly different

                                  11   character” than the actionable 2016 and 2017 statements. (Discovery Letter at 4.) Defendants

                                  12   argue that the December 2012 article concerned logging in a zone prohibited under the Canadian
Northern District of California
 United States District Court




                                  13   Boreal Forest Agreement (“CBFA”) while the 2016 and 2017 statements concern logging in the

                                  14   Montagnes Blanches Endangered Forest, a region that has been identified since 2010. (Id.)

                                  15   Plaintiffs dispute this characterization, and further point out that the actionable 2016 and 2017

                                  16   statements do not refer to the “Montagnes Blanches Endangered Forest.” (Id. at 3.) This appears

                                  17   to be a factual dispute, and not a basis for withholding discovery.

                                  18          Finally, Defendants generally argue that the presiding judge already dismissed claims

                                  19   based on other statements, such as those related to the CBFA. (Discovery Letter at 5.) While

                                  20   accurate, the discovery at issue concerns Defendants’ knowledge about the Montagnes Blanches.

                                  21   Even if such information was obtained when making non-actionable statements, it still goes to

                                  22   what Defendants knew when they made the actionable statements.

                                  23          Accordingly, Defendants are allowed to seek documents related to the Montagnes

                                  24   Blanches beginning in June 1, 2012.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 21, 2020
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge

                                                                                         3
